PER CURIAM.

ORDER

Vincent R. Terio moves to strike the court’s official caption.* The court considers whether this appeal should be dismissed for lack of jurisdiction.
Terio filed an appeal at the United States Court of Appeals for Veterans Claims challenging the denial of vocational rehabilitation benefits. After the resolution of various motions and Terio’s repeated failure to file a brief at the Court of Appeals for Veterans Claims, that court issued an order on May 1, 2006 directing that Terio file a brief within 14 days or his appeal would be dismissed. Terio filed a notice of appeal seeking review by this court.
Because the Court of Appeals for Veterans Claims has not decided or dismissed Terio’s appeal and has not entered judgment, this court does not have jurisdiction. Allen v. Principi, 237 F.3d 1368, 1372 (Fed.Cir.2001) (“ ‘final judgment rule’ ordinarily limits our jurisdiction to appeals from a decision or order that ‘ends the litigation on the merits and leaves nothing for the cout to do but execute the judgment,” citing Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981)). Thus, Terio’s appeal is dismissed for lack of jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) Terio’s motion is denied.
(2) The appeal is dismissed for lack of jurisdiction.
(3) Each side shall bear its own costs.

 Concerning the caption, this court dockets the appeal under the title used by the Court of Appeals for Veterans Claims. Fed. R.App. P. 12(a).